DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment after the mailing a Notice of Allowance was received from the applicant on 2/24/2022.  
Claims 1 and 10 are amended.
Claims 1, 3-6, 10, 12-14, 20, 30 and 35-36 are pending in the current application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Nelson on March 11, 2022. The application has been amended as follows: 
In the Claims:
Claim 10, line 9: insert “and” after “structure” 
	Claim 35: change dependency to claim 10
Allowable subject matter 
Claims 1, 3-6, 10, 12-14, 20, 30 35 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a mooring apparatus comprised of  spacing member having a rotating ball joint at an end thereof and a mooring structure operable to be attached to a hull of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/ANTHONY D WIEST/ Primary Examiner, Art Unit 3617